DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2020 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and entered with Request for Continued Examination filed 14 July 2020.
The amendment entered 14 July 2020 does not place the application in condition for allowance.
Status of Claims
Claims 1, 12, and 20 were amended in the amendment entered 14 July 2020.
Claims 4 and 15 were cancelled in the amendment entered 14 July 2020.
Claims 21-22 were added in the amendment entered 14 July 2020.
Claim 11 is withdrawn from consideration.
Claims 1-3, 5, 7-10, 12-14, 16, and 18-22 are pending before the Office and currently examined.
Claim Objections
Claims 1-3, 12-14, and 19 are objected to because of the following informalities:  “the solar cells” (claims 1, 12, and 19 at lines 6 and 9; claims 2-3 and 13-14 at line 2) should each recite “the one or more solar cells” for consistency amongst claim terms.  Appropriate correction is required.
Claims 1-3, 7, 12-14, 16, 18, and 20-22 are objected to because of the following informalities:  “the conducting layers” (claims 1, 12, and 20 at lines 7 with two recitations; claims 2-3 and 13-14 at line 2; claims 5, 7, 16, 18, and 21-22 at line 1) should recite “the one or more conducting layers” for consistency amongst claim terms.  Appropriate correction is required.
Claims 1, 12, and 20 are objected to because of the following informalities:  “the insulating layers” (see claims 1 and 12 at lines 8 and claim 20 at lines 7-8) should recite “the one or more insulating layers” for consistency amongst claim terms.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 12-14, 16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 12 each recite the limitation “one or more conducting layers deposited on the flexible substrate and patterned to provide embedded conductors”; claim 20 recites a similar limitation of “a flexible substrate having one or more conducting layers patterned to provided embedded conductors”. It is unclear to the Examiner what is patterned, that is, the flexible substrate, the flex circuit, or the one or more conducting layers, to provide the “embedded conductors”. Clarification is required.
Claims 2-3, 5, 7-10, 13-14, 16, 18-19, and 21-22 are rejected as being dependent upon rejected claims 1 and 12, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claims 21-22 each recite the limitation of “the conducting layers are encapsulated in insulating polymer”; it is unclear to the Examiner if this insulating polymer is the insulating layer recited in instant claims 1 and 12, or if the insulating polymer is a separate insulating layer from that of claims 1 and 12. Clarification is required. For purposes of examination, the Examiner will interpret the limitation as being open to either interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meakin et al. (US PG Publication 2010/0012172 A1; hereinafter “Meakin”).
Regarding claims 1, 12, and 20 Meakin teaches an apparatus (Figs. 2 and 4-5) and a method (paragraphs 0055-0057 and 0069-0072), the method and apparatus comprising: 
electrically connecting a flex circuit to one or more solar cells (flexible circuit shown in Figs. 4-5 connected to solar cells 20; paragraphs 0055-0057) using one or more interconnects (i.e. 54 in Fig. 4 or vias 72/73 in Fig. 5; paragraphs 0055 and 0057), so that the flex circuit is electrically connected to the one or more solar cells using interconnects (paragraphs 0055 and 0057) wherein: 
the flex circuit is comprised of a flexible substrate (inner backsheet 46 in Fig. 4, 66 in Fig. 5; paragraphs 0055-0057, 0063 and claim 1) having one or more conducting layers deposited on the flexible substrate (metal foil 44 in Fig. 4 or metal foil 70/73 in Fig. 5; paragraphs 0055-0057) and patterned to provide embedded conductors (see patterning in Figs. 4-5 and also described in paragraphs 0070-0072) in a laminate structure (see layered structure forming laminate as claimed) for making electrical connections to the solar cells (paragraphs 0055 and 0057), and one or more insulating layers laminated on top of the conducting layers (ILD, interlayer dielectric, shown as 56 in Fig. 4 and 74 in Fig. 5; paragraphs 0026, 0055-0057, and 0070-0071. The layers are also laminated as described in paragraph 0056), wherein the conducting layers are sandwiched between the flexible substrate and the insulating layers of the flex circuit (see conducting layer 44 in Fig. 4 shown sandwiched between substrate 46 and insulating layer 56. See also conducting layer 70/73 shown sandwiched between substrate 66 and insulating layer 74 in Fig. 5); and 

Meakin further teaches the method includes the aforementioned steps and structure, as well as deploying the one or more solar cells connected to the flex circuit (array is used as shown in Fig. 2 and can include the metallization of Figs. 4-5, and thus deployed for use, meeting the limitation as claimed), thus meeting the limitations of instant claim 20.
Regarding limitations recited in instant claim 1, the Examiner notes the limitation of one or more conducting layers “patterned to provide embedded conductors in a laminate structure”, and “one or more insulating layers laminated on top of the conducting layers” are limitations pertaining to the manner/method in which the product is made, i.e. a product by process limitation. As claim 1 is drawn to a product, and not a method of making, this limitation is not afforded patentable weight to the claimed invention so long as the resulting product of the prior art is the same as that of Applicant; if the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the device of Meakin meets all structural limitations presented, and the steps of lamination do not provide any additional structural differences between the claimed invention and the device of the prior art, the limitations are considered met. Furthermore, even if the step of lamination is required in the product of claim 1, the Examiner notes Meakin teaches the product is laminated, and thus the requisite layers are laminated (paragraph 0056), and thus meets the limitations of instant claims 12 and 20 directed 
Regarding claims 2 and 13, Meakin further teaches the flex circuit is attached to the panel so that the conducting layers are adjacent the solar cells (see circuit adjacent to the solar cells 20 as claimed; Figs. 4-5 and paragraphs 0055-0057). 
Regarding claims 3 and 14, Meakin further teaches the flex circuit is attached to the panel so that the conducting layers run underneath the solar cells (see circuit beneath the solar cells 20 as claimed in Figs. 4-5 and described in paragraphs 0055-0057). 
Regarding claims 5 and 16, Meakin further teaches the conducting layers are embedded in the flex circuit (see conducting layers 44 in Fig. 4 and 70/71 in Fig. 5 embedded within the circuit structure of Figs. 4-5 as claimed). 
Regarding claims 7 and 18, Meakin further teaches the conducting layers carry current off the flexible substrate (conducting layers 44 in Fig. 4 and 70 interface with opening for junction box and external connections; paragraphs 0055 and 0057). 
Regarding claims 8 and 19, Meakin further teaches is a rigid panel (solid backsheet 50, 62 in Figs. 4-5, respectively, and thus has a degree of rigidity and reads on “rigid panel”, broadly recited).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meakin as applied to claim 1 above, and further in view of Cheung (US PG Publication 2009/0272436 A1; hereinafter “Cheung”).
Regarding claims 9-10, Meakin teaches the apparatus of claim 1, the limitations of which are set forth above. However, Meakin is silent to the panel has a honeycomb structure or is a fiberglass panel.  
Cheung teaches photovoltaic modules (abstract). Cheung teaches the substrate layer of the module can be made of various materials, including aluminum composite material, aluminum honeycomb, or fiberglass sheets (paragraph 0037), establishing the materials as known equivalents in the field of photovoltaic modules.
Meakin and Cheung are analogous references in the field of photovoltaic modules. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meakin and use an aluminum honeycomb or fiberglass substrate panel of Cheung as it is merely the selection of functionally equivalent substrate panel materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so; the selection of a known material based upon its suitability for its intended use, in the instant case for a panel substrate of a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meakin as applied to claims 1 and 12 above, and further in view of Meakin et al. (US PG Publication 2012/0103388 A1; hereinafter “Meakin 2012”).

Meakin 2012 teaches solar cells (abstract). Meakin 2012 teaches the insulating material of interlayer dielectric materials can include polymer materials, such as acrylic or phenolic polymers (paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meakin and use an insulating polymer for the interlayer dielectric because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 12, 15, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, and 22-23 of copending Application No. 15/938787. Although the claims at issue are not identical, they are the claims of the ‘787 application recite the same general limitations recited in the instant claims, including one or more solar cells connected to a flex circuit of a flexible substrate and one or more conducting layers sandwiched between two insulating layers of the flex circuit. The dependent claims of the ‘787 application additionally recite substantially identical limitations to the instant dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 15 June 2020 have been fully considered but they are not persuasive.
Applicant argues on page 5 the objections to the instant claims, stating “Once the phrase ‘one or more solar cells’ is introduced in claims 1 and 12, thereafter referring to ‘the solar cells’ in the dependent claims is proper” and analogous arguments to “the conducting layers”. The Examiner notes for consistency amongst claim terms, the limitations should be consistent and recite the same claim language. There are situations where introducing “one or more solar cells” and subsequently referring to “the solar cells” may be limited to one solar cell, a subset of solar cells, or less than all of “the one or more solar cells” as previously recited. Therefore, to avoid issues of indefiniteness and to clearly tie the claimed elements to one another, the claim language should be consistent. Therefore, the objections are maintained.
Applicants arguments have been fully considered but are moot in view of the new grounds of rejection. Meakin teaches the features of claims 1, 12, and 20 as set forth above.
Applicant’s arguments with respect to claims dependent from independent claims 1 and 12 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on their dependence from the independent claim. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726